In an action to recover damages for the wrongful death of plaintiff’s decedent (her husband), the corporate defendants appeal from an order of the Supreme Court, Kings County, dated November 2, 1962, which denied their motion to examine plaintiff before trial as a witness and for discovery and inspection of the decedent’s income tax returns for specified years. Order affirmed, with $10 costs and disbursements {Boer v. Oak Vale Estates, 17 A D 2d 826; Romito v. Bourjois, Inc., 16 A D 2d 982). Beldoek, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.